

113 HR 3084 IH: Qualifying Renewable Chemical Production Tax Credit Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3084IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2013Mr. Pascrell (for himself, Mr. Stockman, Ms. Schwartz, Ms. Linda T. Sánchez of California, and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit for the production of renewable chemicals.1.Short title; findings; sense of Congress(a)Short titleThis Act may be cited as the Qualifying Renewable Chemical Production Tax Credit Act of 2013.(b)FindingsCongress finds that a successful bio-based products industry represents—(1)a historic opportunity to add jobs to the United States chemicals and plastics sectors,(2)an opportunity to increase energy security in the United States and Western Hemisphere,(3)a prime opportunity to reduce the dependence of the United States on foreign oil,(4)an opportunity to increase the supply of petroleum products available to the fuel markets, thereby keeping costs of petroleum-based products low,(5)the prospect of driving business to downstream facilities by integrating bio-based products production into existing networks, and(6)a great opportunity to attract capital to both new and existing facilities.(c)Sense of CongressIt is the sense of Congress that the United States should encourage domestic production of renewable chemicals.2.Credit for the production of renewable chemicals(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45S.Credit for production of renewable chemicals(a)In generalFor purposes of section 38, the renewable chemicals production credit for any taxable year is an amount (determined separately for each renewable chemical produced by the taxpayer) equal to $0.15 per pound of eligible content of renewable chemical produced by the taxpayer during the taxable year.(b)LimitationThe credit determined under subsection (a) with respect to any renewable chemical produced by any taxpayer during any taxable year shall not exceed the credit amount allocated by the Secretary to the taxpayer with respect to such chemical for such taxable year under subsection (e).(c)Eligible contentFor purposes of this section—(1)In generalThe term eligible content means, with respect to any renewable chemical, the biobased content percentage of the total mass of organic carbon in such chemical.(2)Biobased content percentageThe term biobased content percentage means, with respect to any renewable chemical, the biobased content of such chemical (expressed as a percentage) determined by testing representative samples using the American Society for Testing and Materials (ASTM) D6866.(d)Renewable chemicalFor purposes of this section—(1)In generalThe term renewable chemical means any chemical which—(A)is produced by the taxpayer in the United States (or in a territory or possession of the United States) from renewable biomass,(B)is sold, or used, by the taxpayer—(i)for the production of chemical products, polymers, plastics, or formulated products, or(ii)as chemicals, polymers, plastics, or formulated products, and(C)is not sold or used for the production of any food, feed, or fuel.(2)ExceptionsSuch term shall not include any chemical if—(A)the biobased content percentage of such chemical is less than 25 percent,(B)10,000,000 pounds or more of such chemical was produced during calendar year 2000 from renewable biomass,(C)such chemical is not either the product of, or reliant upon, biological conversion, thermal conversion, or a combination of biological and thermal conversion, of renewable biomass, or(D)such chemical is composed of renewable chemicals that are eligible for a credit under this section.(3)Renewable biomassThe term renewable biomass has the meaning given such term in section 9001(12) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(12)).(e)Allocation of credit amounts(1)In generalNot later than 180 days after enactment of this section, the Secretary, in consultation with the Secretary of Agriculture, shall establish a program to allocate credit amounts under this section to applicants for taxable years.(2)Limitations(A)Aggregate limitationThe total amount of credits that may be allocated under such program shall not exceed $500,000,000.(B)Taxpayer limitationThe amount of credits that may be allocated to any taxpayer for any taxable year under such program shall not exceed $25,000,000. For purposes of the preceding sentence, all persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one person.(3)Selection criteriaIn determining which taxpayers to make allocations of credit amount under this section, the Secretary shall take into consideration—(A)the number of jobs created and maintained (directly and indirectly) in the United States (including territories and possessions of the United States) as result of such allocation during the credit period and thereafter,(B)the degree to which the production of the renewable chemical demonstrates reduced dependence on imported feedstocks, petroleum, non-renewable resources, or other fossil fuels,(C)the technological innovation involved in the production method of the renewable chemical,(D)the energy efficiency and reduction in lifecycle greenhouse gases of the renewable chemical or of the production method of the renewable chemical, and(E)whether there is a reasonable expectation of commercial viability.(4)RedistributionIf a credit amount allocated to a taxpayer for a taxable year with respect to any renewable chemical (determined without regard to this paragraph) exceeds the amount of the credit with respect to such chemical determined under this section on the taxpayer’s return for such taxable year—(A)the credit amount allocated to such taxpayer for such taxable year with respect to such renewable chemical shall be treated as being the amount so determined on the taxpayer’s return, and(B)such excess may be reallocated by the Secretary consistent with the requirements of paragraphs (2)(B) and (3).(5)Disclosure of allocationsThe Secretary shall, upon making an allocation of credit amount under this section, publicly disclose the identity of the applicant and the amount of the credit with respect to such applicant.(f)TerminationNotwithstanding any other provision of this section, the Secretary may not allocate any credit amount under this section to any taxable year which begins more than 5 years after the date of the enactment of this section..(b)Credit To be part of general business credit(1)In generalSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:(37)the renewable chemicals production credit determined under section 45S(a)..(2)Credit allowable against alternative minimum taxSubparagraph (B) of section 38(c)(4) of such Code is amended by redesignating clauses (vii) through (ix) as clauses (viii) through (x), respectively, and by inserting after clause (vi) the following new clause:(vii)the credit determined under section 45S,.(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45S. Credit for production of renewable chemicals..(d)Effective dateThe amendments made by this section shall apply to chemicals produced after the date of the enactment of this Act, in taxable years ending after such date.